Citation Nr: 1628517	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  15-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current disability of erectile dysfunction is caused or aggravated by his service-connected type II diabetes mellitus.  The Veteran was provided with a VA examination and medical opinion in November 2013.  The examiner determined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of the Veteran's service-connected type II diabetes mellitus.  The examiner explained that age-related causality is a more likely contributor to his erectile dysfunction, since sexual dysfunction is a normal occurrence in men age 75.  The examiner did not address whether the Veteran's type II diabetes mellitus at least in part caused the Veteran's erectile dysfunction or whether it aggravated his erectile dysfunction in his explanation.  The examiner also did not address the notation in the problem list section of the Veteran's VA treatment records that the Veteran's erectile dysfunction is associated with type II diabetes mellitus.  Thus, an addendum opinion should be obtained.   

Accordingly, the case is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA or private treatment records with respect to his erectile dysfunction.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2.  After completion of the foregoing, contact the examiner who conducted the November 2013 examination for an addendum opinion.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  Based on a review of the record, the examiner should answer the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the erectile dysfunction was caused, at least in part, by his service-connected diabetes mellitus.  ?

(b) Is it at least as likely as not that the Veteran's service-connected diabetes mellitus aggravated the erectile dysfunction?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction present (i.e., a baseline) before the onset of the aggravation. 

If that examiner is unavailable or it is determined that the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination and the questions posed above answered.  

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  Specifically, the examiner should discussed the problem list in the Veteran's VA treatment records that document the Veteran has erectile dysfunction associated with type II diabetes mellitus.

3.  Then readjudicate this claim for service connection for erectile dysfunction in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) concerning this claim and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




